Citation Nr: 0033428
Decision Date: 11/03/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  94-40 353	)	DATE NOV 03, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for double vision.

3.  Entitlement to service connection for bilateral upper extremity pain secondary to the service-connected cervical spine disorder.

4.  Entitlement to an increased evaluation for a cervical spine disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a low back disability, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for fatigue due to an undiagnosed illness.

7.  Entitlement to service connection for depression due to an undiagnosed illness.

8.  Entitlement to service connection for arthralgia (fibromyalgia) due to an undiagnosed illness.

9.  Entitlement to service connection for irritable bowel syndrome (IBS) due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to February 1993.

This appeal arose from an October 1993 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO) which, in part, denied service connection for migraines, double vision, and bilateral upper extremity pain.  This decision also granted service connection for a cervical spine disorder and a low back disability, assigned a 10 percent and a 0 percent disability evaluation, respectively.  In October 1994, the veteran testified at a personal hearing at the RO; in December 1994, the hearing officer issued a decision which continued the denials of the benefits sought.  A November 1995 rating action also confirmed the denials.  In April 1997, the Board of Veterans' Appeals (Board) remanded this case for further evidentiary development.  In February 1998, a rating action was issue which increased the evaluation assigned to the low back disability to 10 percent; the denials of service connection for migraines, double vision, and bilateral upper extremity pain, as well as the denial of an increased evaluation for the cervical spine disorder were continued.  In October 1998, the RO issued a decision which denied entitlement to service connection for fatigue, depression, arthralgia, and IBS due to an undiagnosed illness.  

The record does not show that the RO expressly considered referral of this case to the Chief Benefits Director or the Director, Compensation and Pension Service, for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1995).  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999)(hereinafter the Court), has recently held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from considering whether referral to the appropriate first-line official is required.  The Board is still obligated to seek out all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has also held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only when circumstances are presented which the Director of VAs Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  Having reviewed the record with these holdings in mind, the Board finds no basis for action on the question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for fatigue due to an undiagnosed illness will be subject to the attached remand.


 FINDINGS OF FACT

1.  The veterans migraine headaches were not aggravated by service.

2.  The veterans exotropia with double vision was not aggravated by service.

3.  The veterans complaints of bilateral upper extremity pain are not etiologically related to the service-connected cervical spine disorder.

4.  The veterans cervical spine disorder is manifested by complaints of pain, with evidence of a normal neurological evaluation, full range of motion and no indication of swelling, muscle spasms or satisfactory objective evidence of painful motion.

5.  The veterans low back disorder is manifested by complaints of intermittent low back pain, with evidence of a normal neurological evaluation, full range of motion and no indication of swelling, muscle spasms or satisfactory objective evidence of painful motion.

6.  The veteran, who served in the Persian Gulf, has been shown to suffer from fatigue which has not been related to a diagnosed condition.

7.  The veteran has not been shown to suffer from depression, arthralgias or IBS which can be related to his service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veterans migraine headaches and exotropia with double vision clearly and unmistakably existed prior to service, and the presumption of soundness at entrance into service is rebutted.  38 U.S.C.A. §§ 1111, 5107(a) (West 1991).

2.  The veterans preexisting migraine headaches and exotropia with double vision were not aggravated by service.  38 U.S.C.A. §§ 1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a) & (b) (1999).

3.  The veterans bilateral upper extremity complaints of pain are not proximately due to or the result of his service-connected cervical spine disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).

4.  The criteria for an evaluation in excess of 10 percent for the service-connected cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5290, 5293 (1999).

5.  The criteria for an evaluation in excess of 10 percent for the service-connected low back disability have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5292, 5293 (1999).

6.  The veteran has presented evidence of a well grounded claim for service connection for fatigue due to undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has not presented evidence of well grounded claims for service connection for depression, arthralgias (fibromyalgia) or IBS.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veterans lacks legal entitlement under the law to service connection for depression, arthralgias (fibromyalgia) or IBS due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for migraine headaches, exotropia with double vision and bilateral upper extremity pain due to the service-connected cervical spine disorder

The veterans claims are well grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented claims which are plausible.  It is also found that all relevant facts have been properly developed.  The record is devoid of any indication that there are other records available which should be obtained.  Therefore, no further development is required in order to comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).


Applicable laws and regulations

Under the applicable criteria, service connection may be granted for a disability the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

A veteran who had wartime service or peacetime service, after December 31, 1946, is presumed to be in sound condition except for those defects noted when examined and accepted for service.  Clear an unmistakable evidence that a disability which was manifested in service existed before service will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1999).  

Service connection may also be granted for disabilities which are proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (1999).


FACTS

Migraine headaches

A review of the veterans service medical records indicated that he was first seen for migraine headaches in March 1969.  During an initial flying examination conducted in January 1970, he admitted that he had suffered from migraines since childhood, an admission he reiterated several times during service.  At the time of his retirement examination performed in October 1992, he indicated that he had had his last headache on August 15, 1992.  He had been treated with Tylenol since 1974.

The veteran was examined by VA in May 1993.  He indicated that he had had migraines since childhood, averaging once or twice a year.  However, since his inservice eye surgery, he noticed that he had these headaches less frequently.  His headaches would last three to five hours, were sharp and throbbing in nature and were situated over the right brow.  These would be aggravated by light.  The neurological evaluation was negative.  The diagnosis was headaches, no neurological sequelae.

In October 1994, the veteran testified at a personal hearing at the RO.  He again stated that he had had headaches as a child, which often required him to rest in the dark for alleviation.  These continued after his entrance into service; he expressed his belief that the pressures of being part of a flight crew had made his headaches worse.  At times after his eye surgery, the headaches would be worse; they would occur once or twice every other week.  

In July 1997, VA afforded the veteran an examination.  It was noted that his headaches, which had existed since childhood, had improved following the inservice eye surgery.  He commented that he now had about three to four headaches per year.  They were usually located over the right frontal eye region, and would often be accompanied by cold sweats.  The objective examination noted that his cranial nerves were intact.  The examiner commented that the veterans preexisting migraines had not increased in severity in service; rather, they had actually improved after undergoing eye surgery.


Exotropia with double vision

The veterans service medical records indicated that in March 1975 he had undergone elective resection of the lateral rectus muscle, bilaterally, for the correction of a congenital exotropia.  This resulted in intermittent esotropia with occasional double vision (diplopia), which was corrected with prism lenses with bilateral myopic astigmatism and presbyopia.

The veteran was examined by VA in May 1993.  It was noted that he had intermittent esotropia, bilateral myopic astigmatism, presbyopia and positive diplopia at times.  Otherwise, his ocular health was within normal limits.

In October 1994, the veteran testified at a personal hearing.  He indicated that his only problem prior to service was a lazy eye.  He said that he was told that corrective surgery would make it possible for him to pass the flying physical examinations.  He said that the condition was over-corrected and that he now has to wear prism lenses.  

A VA outpatient treatment record from October 25, 1996 noted the veterans complaints of double vision.  The assessment was of myopic astigmatism, dry eyes and esotropia.

VA examined the veteran in July 1997.  He stated that he only had diplopia when he was concentrating on something and he denied the condition would occur when he was wearing his corrective lenses.  The assessment included amblyopia of the right eye with possible anomalous retinal correspondence; status post strabismus surgery in 1975, which was bilateral rectus recession of 5 mm in each eye; and intermittent exotropia in the right, +/- hypertropia in the right, which was variable, onset only with fatigue and present primarily when his glasses were removed.  The examiner then opined, after reviewing all the records, that the veterans exotropia and diplopia appeared to have improved following the inservice corrective surgery.


Bilateral upper extremity pain

The veterans service medical records included an August 1969 notation that he had fallen on his right arm.  There was no evidence of any fractures.  During an October 1979 periodic examination and a June 1981 flying examination, the veteran stated that he had fallen in 1954, fracturing both arms.  On October 8, 1979, he injured his right middle finger.  There was slight swelling, with no fracture.  On March 12, 1992, he complained of pain in the left forearm.  The examination was unremarkable.  The assessment was neuropathy versus nonspecific musculoskeletal pain, mild.  In June 1992, he again complained of left arm pain.  An EMG suggested C6 radiculopathy, but this was not confirmed.  During his October 1992 retirement examination, he again referred to injuring both arms prior to service.  He commented that he was currently receiving physical therapy for left arm pain.  On January 13, 1993, he was seen for complaints of intermittent left arm pain of 8 months duration.  There was no numbness or weakness, although a past EMG had been consistent with C6 radiculopathy.  An examination of the cervical spine revealed tenderness to the C7 area.  The impression was probable C7 radiculopathy.

The veteran was examined by VA in May 1993.  He complained of pain in the left upper extremity.  However, he denied any limitation of motion.  The diagnosis was history of left arm pain secondary to spurs on the cervical spine.

In October 1994, the veteran testified at a personal hearing at the RO.  He denied any trouble with his left upper extremity prior to service; rather, he indicated that his problem had begun after his return from the Persian Gulf.  He indicated that it had begun in the left elbow and had spread to his wrist and fingers.  He commented that the main symptom was numbness.  He indicated that he had never been told that he had arthritis in any other joints.  He expressed his belief that spurs on the neck and back were responsible for all his problems.

The veteran was admitted to a VA facility in October 1994.  He reported having tenderness of both olecranon processes of the elbows, as well as of the lumbosacral region and the cervical area.  He was admitted for three weeks to the chronic pain program.  The diagnoses were tension myalgia; muscle tension pain in the elbows, and myofascial back pain.  VA outpatient records from April and November 1995 reflected his complaints of tenderness in all the peripheral joints.

VA re-examined the veteran in July 1997.  While noting that the veteran had a tremor of the hands, the examiner commented that no identified disability of the arms, elbow, wrists or fingers was present which could be related to his service-connected cervical spine disorder.  A neurological evaluation also could not find any disorder of the upper extremities.  It was opined that there was no disorder that could be related to the service-connected cervical spine disability.


ANALYSIS


Migraines and exotropia with double vision

As previously noted, service connection may be granted for disabilities which preexist service when they can be shown to have been aggravated by such service.  The record in this case clearly establishes that the veterans migraines and exotropia with intermittent double vision preexisted his entrance onto active duty.  While these conditions were not reported at the time of the entrance examination, he had repeatedly stated in service, as well as after his release from service, that these conditions had existed since childhood.  However, the objective evidence of record does not show that his service aggravated either of these conditions.  On the contrary, the VA examiner stated at the time of the July 1997 examination, that both of these conditions had improved as a result of treatment received in service.  Since this is the case, it cannot be argued that either condition underwent a pathological increase in severity during service.  Therefore, the preponderance of the evidence is against the veterans claims for service connection for migraine headaches and exotropia with double vision.


Bilateral upper extremity pain

As noted above, service connection may be awarded to those conditions which are proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In this case, the veteran has alleged that he suffers from disabilities of the upper extremities directly related to his service-connected cervical spine disorder.  However, the VA orthopedic and the neurologic examiners could find no evidence of a disability of the upper extremities which could be related to the service-connected cervical spine disability.  Since no such disorder was identified, and given the opinion of the VA examiners, it cannot be found that the veteran currently suffers from bilateral upper extremity pain that is etiologically related to the service-connected cervical spine disorder.  Therefore, it is found that the preponderance of the evidence is against this claim.


II.  Evaluations in excess of 10 percent for the service-connected cervical and lumbar spine disabilities

These claims are well grounded within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented claims which are plausible.  It is also found that all relevant facts have been properly developed.  The record is devoid of any indication that there are other records available which should be obtained.  Therefore, no further development is required in order to comply with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, that requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.10 states that, in cases of functional impairment, evaluations are to based upon lack of usefulness, and medical examiners must furnish, in addition to etiological, anatomical, pathological, laboratory and prognostic data required for ordinary medical classification, full description of the effects of the disability upon a person's ordinary activity.  This evaluation includes functional disability due to pain under the provisions of 38 C.F.R. § 4.40.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In evaluating a service-connected disability involving a joint rated on limitation of motion, the Board must also consider functional loss due to weakness, fatigability, incoordination or pain on movement of joint under the provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the assignment of the initial ratings following the initial awards of service connection, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

According to the applicable criteria, slight limitation of the cervical spine warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate limitation of motion, while a 30 percent evaluation requires severe limitation of motion.  38 C.F.R. Part 4, Code 5290 (1999).  Slight limitation of motion of the lumbar spine warrants a 10 percent evaluation; a 20 percent evaluation requires moderate limitation of motion, while a 40 percent evaluation requires that the limitation be severe.  38 C.F.R. Part 4, Code 5292 (1999).

A 10 percent evaluation is warranted for mild intervertebral disc syndrome (IDS).  A 20 percent evaluation requires moderate IDS with recurring attacks.  A 40 percent evaluation requires severe IDS, with recurring attacks with intermittent relief.  A 60 percent evaluation is warranted for pronounced IDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. Part 4, Code 5293 (1999).


Cervical spine disorder

The veterans service medical records had contained a diagnosis of mild degenerative changes with encroachment upon the left C6-7 neural foramen by posterior osteophytes.  He also had EMG evidence consistent with C6 radiculopathy.

VA examined the veteran in May 1993.  The x-ray noted no significant pathological findings.  He displayed full range of motion with pain at the extremes of motion of the neck with no areas of tenderness.  The diagnosis was bone spurs of the cervical spine, not found during this examination.

The veteran testified at a personal hearing at the RO in October 1994.  He reported having pain in the neck and stated that it would take a couple of hours to loosen up the neck in the morning.  He also stated that he had decreased range of motion, as well as spasms in the neck.  

In October 1994, the veteran was hospitalized at a VA facility.  He complained of tenderness over the cervical paraspinal region.

The veteran was afforded a VA examination in July 1997.  He indicated that he had pain localized to the base of the neck.  There was no specific mention of numbness or tingling in the upper extremities.  He noted that he had been tremulous since his return from the Gulf.  The objective examination noted that he was minimally tender to palpation over the soft tissues of the back of the neck.  Forward flexion was to 20 degrees; extension was to 20 degrees; lateral bending was to 10 degrees bilaterally; and rotation was to 20 degrees bilaterally.  Reflexes were 2+ in the upper extremities and physiologic in the biceps, triceps and brachial radialis.  Motor strength was 4/5 and the sensory examination was normal.  An x-ray showed very minimal degenerative disc disease (DDD).  The diagnosis was DDD, mild, no cervical spondylitic myelopathy but with continued pain.  The examiner believed that the veteran had made less than maximal effort on the range of motion exercises.  The neurological examination noted 5/5 strength in the upper extremities with encouragement.  Light touch and pin prick tests were intact.  When speaking to the veteran, he had full range of motion, but when asked to look in both directions, his motion was restricted by pain.  An EMG was negative.  The examiner commented that he had full range of motion; it was only limited when being examined.  There was no swelling, muscle spasms or satisfactory objective evidence of painful motion.  His ability to perform normal working movements was not impaired and he had normal excursion with strength and speed.  

A VA neurological examination conducted in July 1998 noted that his motor strength was 5/5.  The sensory examination was intact to light touch and pin prick.  Coordination was also intact.  Reflexes were 2+.  A February 1999 VA general medical examination noted normal range of motion, no significant muscle spasm and no unusual tenderness.

After a careful review of the evidence of record, it is found that entitlement to an evaluation in excess of 10 percent for the service-connected cervical spine disability is not warranted.  The objective evidence of record does not indicate that the veteran has suffered from more than slight limitation of motion of the cervical spine.  Rather, the objective evidence indicates that his motion was normal and was only limited when he was being tested.  There was also no evidence that he suffers from moderate intervertebral disc syndrome with recurring attacks.  The EMG conducted as part of the July 1997 VA examination was negative.  Moreover, he denied any complaints of numbness or tingling in the upper extremities.  Nor is there objective evidence of functional loss due to weakness, fatigability, incoordination or pain on movement of the cervical segment of the spine.  Therefore, it is found that the preponderance of the evidence is against the veterans claim for an increased evaluation for the service-connected cervical spine disorder.


Lumbar spine disorder

The veterans service medical records showed that he was treated for low back pain in service.  A VA examination performed in May 1993 included an x-ray report that showed slight narrowing at the L4-5 intervertebral disc space and slight narrowing of the L2-3 space.  Straight leg raises were to 90 degrees bilaterally.  Palpation of the low back revealed tenderness at the L5-S1 paravertebral muscle area bilaterally.  There was no sciatic tenderness.  He displayed full range of motion.  The diagnosis was low back pain.

The veteran testified at a personal hearing at the RO in October 1994.  He stated that, when he gets up in the morning, it takes about two hours before his back stops hurting.  He complained of decreased range of motion.  He indicated that he would wear a TENS unit on occasion.  VA outpatient treatment records developed between February and November 1995 showed treatment for palpable pain in the sacroiliac joints and decreased motion.

The veteran was examined by VA in July 1997.  He reported having low back pain since 1985, without radiation.  He denied numbness, tingling or weakness in the lower extremities.  He indicated that his pain would get better through the day until he lifted something heavy.  There was no significant loss of motion during flare-ups but he stated that he had more or less constant mild pain.  At the time of the examination, he was wearing a soft lumbosacral corset.  He was tender to palpation at the lumbosacral junction and over the paraspinal muscles.  There was no spasm.  There were also no postural or structural abnormalities.  Forward flexion was to 50 degrees; extension was to 0 degrees; lateral bending was to 10 degrees bilaterally; and rotation was to 10 degrees bilaterally.  His deep tendon reflexes were 1+ and physiologic at the patella and the Achilles.  Motor strength was 4/5 and the sensory examination was normal.  An x-ray was unremarkable.  The diagnosis was mechanical low back pain, with no evidence of neural compressive pathology.  The examiner commented that the veteran had made less than maximal effort on the range of motion exercises.  A neurological examination noted 4+/5 strength of the lower extremities with give way weakness.  There were no fasciculations.  Light touch and pin prick tests were intact.  Deep tendon reflexes were brisk and his gait was stable.  When he was being observed, he was able to bend over and remove his shoes.  On examination, however, he could only flex to 35 degrees before he complained of pain.  Palpation of the low back was without spasm or pain.  An x-ray showed mild degenerative changes at L4-5 and L5-S1.  He had full range of motion, except when being examined.  There was no swelling, muscle spasms or satisfactory evidence of painful motion.  His ability to perform normal working movements and normal excursion with strength and speed were intact.  

A July 1998 VA neurological evaluation noted 5/5 motor strength and a sensory examination intact to light touch and pin prick.  His gait was intact.  His reflexes were 2+.  

During a February 1999 VA general medical examination, the veteran stated that he had pain that radiated into the right lower extremity.  The physical examination noted no deformities or postural abnormalities.  He displayed no significant muscle spasms.  Forward flexion was to 84 degrees; extension was to 25 degrees; lateral flexion was to 40 degrees on the left and to 35 degrees on the right; and rotation was to 35 degrees bilaterally.  He reported discomfort on all ranges of motion, although he stated that the worst pain was on extension.  The diagnosis was lower lumbar and lumbosacral disc derangement with right lower extremity radiculopathy.

After a careful review of the evidence of record, it is found that an evaluation in excess of 10 percent for the service-connected low back disability is not warranted.  The evidence, when considered in its entirety, does not show that he has suffered from moderate limitation of motion of the lumbar spine.  In fact, the examiner noted in July 1997 that the veterans motion was only limited when being examined; otherwise, his motion was full.  There was also no evidence that he suffered from moderate IDS, manifested by recurring attacks.  The objective neurological evidence noted that his light touch and pin prick evaluations had been intact.  Moreover, there was no evidence of functional loss due to weakness, fatigability, incoordination or pain on movement of the lumbar segment of the spine.  Therefore, it is found that the preponderance of the evidence is against the veterans claim for an increased evaluation for the low back disability.


III.  Entitlement to service connection for fatigue, depression, arthralgia (fibromyalgia) and IBS due to an undiagnosed illness

The regulation pursuant to which the appellant seeks service-connected disability compensation due to an undiagnosed illness, in its entirety, is as follows:

Compensation for certain disabilities due to undiagnosed illnesses.

(a)(1) Except as provided in paragraph (c) of this section, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of this section, provided that such disability: 

(i)	became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2001; and 

(ii)	by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)	For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(3)	For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

(4)	A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

(5)	A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 

(b)	For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under this section: 

(1)	if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or 

(2)	if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(3)	if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 
(2)	the Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well grounded claim for service connection pursuant to 38 C.F.R. § 3.317 (1999), there must be some evidence (1) that the veteran is a Persian Gulf veteran; (2) who exhibits objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more of the signs or symptoms listed at 38 C.F.R. § 3.317(b); (3) which became manifest during service in the Persian Gulf or to a degree of 10 percent not later than December 31, 2001; and (4) that such symptoms cannot be attributed to any known clinical diagnosis.  See Neumann v. West, Vet. App. No. 98-1410 (July 21, 2000).  

In this case, it is noted that the provisions of 38 C.F.R. § 3.317 (1999) do not apply to the claims for service connection for depression, arthralgias diagnosed as fibromyalgia or IBS as these are diagnosed conditions.  Since his symptoms of depression, joint pain and intermittent diarrhea have been attributed to a known clinical diagnosis, the provisions of 38 C.F.R. § 3.317 are not for application.  Therefore, he lacks legal entitlement for service connection for these conditions pursuant to this regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board must also determine whether the veteran has submitted well grounded claims as required by 38 U.S.C.A. § 5107(a) on a direct basis.  A well grounded claim is one that is plausible, capable of substantiation or meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need not be conclusive, it must be accompanied by supporting evidence.  Tirpak Derwinski, 2 Vet. App. 609, 611 (1992).

Alternatively, a claimant may establish a well grounded claim for service connection under the chronicity provision of 38 C.F.R. § 3.303(b) (1999), which is applicable where evidence, regardless of its date, shows that an appellant had a chronic condition in service or during an applicable presumption period, and that that same condition currently exists.  Such evidence must be medical unless the condition at issue is a type as to which, under case law, lay observation is considered competent to demonstrate its existence.  If the chronicity provision is not applicable, a claim still may be well grounded pursuant to the same regulation if the evidence shows that the condition was observed during service or any applicable presumption period and continuity of symptomatology was demonstrated thereafter, and includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

It is further found that the veterans claims for service connection for depression, arthralgias diagnosed as fibromyalgia and IBS are not well grounded on a direct basis.  Even presuming the truthfulness of the evidence for the purposes of determining whether the claims are well grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the reasons stated below, the record fails to establish that the claims are plausible.

The veteran has contended that these conditions are related to his period of service.  A review of the service medical records contain no mention of any complaints of or treatment for depression.  He was seen on one occasion, in November 1976, for complaints of pain, which was diagnosed as generalized myalgia.  No further mention was made of this condition.  He was also treated for complaints of diarrhea on three occasions, in February 1973, December 1988 and May 1990.  This was related to a viral syndrome or acute gastroenteritis.  No reference was made to complaints of diarrhea after May 1990.

The recent evidence of record shows that he was diagnosed with depression in 1993, fibromyalgia in 1997 (with complaints of joint pain noted in 1995) and IBS in 1995.  

Where the determinative issue involves either medical etiology or a medical diagnosis, competent medical evidence is required to fulfill the well grounded claim requirement of Section 5107(a); where the determinative issue does not require medical expertise, lay testimony may suffice by itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there is no competent (i.e., medical) evidence suggesting that the veterans currently diagnosed depression, fibromyalgia and IBS are related to or otherwise had their origins during the veterans period of active military service.  There is no opinion evidence that a relationship exists between these current disabilities and service.

As noted above, both the establishment of a current disability and the establishment of a nexus between the current disability and service require more than just lay testimony.  The Board notes that the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999)(hereinafter the Court) has held that lay testimony is not competent to prove a matter requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the province of trained health care professionals to enter conclusions which require medical opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he has no medical expertise, any lay opinion of the veterans does not provide a basis upon which to make any finding as to the origin or development of his conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent supporting medical evidence, the veterans claims of entitlement to service connection for depression, fibromyalgia and IBS are not well grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any specific evidence germane to any claim at issue that would complete an incomplete application for compensation, i.e., well ground an otherwise not well grounded claim, if submitted.  Consequently, no duty arises in this case to inform that appellant that his application is incomplete or of actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is not well grounded and claimant inform VA of the existence of certain evidence that could well ground the claim, VA has duty under 38 U.S.C.A. § 5103(a) to inform claimant that application for compensation is incomplete and to submit the pertinent evidence).

In regard to the claim for service connection for fatigue, the Board finds that this claim is well grounded.  The evidence of record, which shows that the veteran did serve in the Persian Gulf, indicates that he suffers from a chronic disability resulting from one of the signs or symptoms noted at 38 C.F.R. § 3.317(b), namely fatigue.  This manifested itself prior to December 31, 2001 and has not been attributed to any known clinical diagnosis (the VA examination performed in July 1998 ruled out a diagnosis of chronic fatigue syndrome).  Considering this evidence, the Board finds that this claim is well grounded within the meaning of 38 U.S.C.A. § 5107(a) and under the provisions of 38 C.F.R. § 3.317.  The Board also finds that additional development by the RO is needed before the Board can proceed in adjudicating the veterans claim on the merits.


ORDER

Service connection for migraine headaches is denied.

Service connection for exotropia with double vision is denied.

Service connection for bilateral upper extremity pain as secondary to the service-connected cervical spine disorder is denied.

An evaluation in excess of 10 percent for the service-connected cervical spine disorder is denied.

An evaluation in excess of 10 percent for the service-connected low back disorder is denied.

Service connection for depression due to an undiagnosed illness is denied.

Service connection for arthralgia, diagnosed as fibromyalgia, due to an undiagnosed illness is denied.

Service connection for IBS due to an undiagnosed illness is denied.

Having submitted a well grounded claim, and to this extent only, the veterans claim for service connection for fatigue as due to an undiagnosed illness is granted.


 REMAND

The veteran has contended that he suffers from chronic fatigue.  He has asserted that this disorder is directly attributable to exposure to chemicals or other agents while serving in the Persian Gulf.  Therefore, he believes that service connection should be awarded.

VA has a duty to assist the veteran in the development of all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty to obtain a VA examination which provides an adequate basis upon which to determine entitlement to the benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by specialists are recommended in those cases which present a complicated disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In reviewing the evidence of record, it is noted that the existence of chronic fatigue syndrome was ruled out by the July 1998 VA examination.  However, there is no opinion as to whether or not the veterans complaints of fatigue could be related to one of his other diagnosed disorders.  Such an opinion would be useful in ascertaining the etiology of his complaints.

Under the circumstances of this case, it is found that additional assistance would be helpful, and this case will be REMANDED to the RO for the following:

1.  The RO should afford the veteran a complete VA general medical examination, to include all special examinations deemed necessary, in order to ascertain the etiology of the veterans complaints of fatigue.  Specifically, the examiner(s) is(are) asked to render an opinion as to whether any complaints of fatigue are etiologically related to another diagnosed disorder, such as the diagnosed depression, fibromyalgia, IBS or the service-connected neck or back disorders.  A complete rationale for the opinion expressed must be provided.  The claims folder must be made available to the examiner(s) to review in conjunction with the examination(s), and the examiner(s) is(are) asked to indicate in the examination report that the claims file has been reviewed.  

2.  Once the above-requested development has been completed, the RO must readjudicate the veterans claim for service connection for fatigue as due to an undiagnosed illness.  If the decision remains adverse to the appellant, he and his representative must be provided an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that the foregoing development action have been conducted and completed in full.  If any development is incomplete, including if the requested examination does not include all tests reports, special studies or opinions requested, appropriate corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been 
 remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

  
